ACCEPTED
                                                                                                     01-15-00003-cv
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                              3/10/2015 10:06:51 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                             CLERK

                                     NO. 01-15-00003-CV

                                                                               FILED IN
             COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS AT HOUSTON
                                                                  1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                 3/10/2015 10:06:51 AM
                  IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY
                                                                 CHRISTOPHER A. PRINE
                                                                          Clerk



 Original Proceeding from William Howard and Charlene Howard v. Allstate Fire and Casualty
  Insurance Company and Lisa Graves; Cause no. 14-DCV-215228; in the 434th District Court,
                                  Fort Bend County, Texas



             RESPONDENT’S SECOND MOTION TO EXTEND TIME FOR RESPONSE



TO THE HONORABLE COURT OF APPEALS:

       Respondents, William Howard and Charlene Howard, file this Second Motion to Extend

their time to file a response brief to the Realtor’s Petition for Writ of Mandamus. Mr. and Mrs.

Howard show the Court as follows:

                                               I.

       1.     Real Parties in Interest timely filed their response on the due date of March 9,

2015 but the filing was rejected because it was two separate filings (i.e., brief and appendix)

and should have been one continuous filing. Counsel was notified of the rejection the morning

of the 10th. The filing will be properly done on March 10, 2015. Real Parties in Interest

respectfully request the Court grant a 1-day extension of the due date to timely file their

response.

       2.     The requested continuance of the response due date is not requested for


                                               1
purposes of delay, harassment or any improper purpose. It is requested so that justice may be

done.

        3.     The undersigned attorney and Realtor’s counsel did not have an opportunity to

confer regarding this motion given the short notice and imminent need to file it.

        WHEREFORE, PREMISES CONSIDERED, Respondents, William and Charlene Howard,

respectfully request that the Court GRANT the requested relief and reset the due date for a

response to the Petition for Mandamus for 1-day beyond the current due date of March 9, 2015

and grant Real Parties in Interest all further relief, to which they may be justly entitled.

                                       Respectfully submitted,


                                       BY: /s/ Mario A. Martinez
                                       Mario A. Martinez
                                       The Law Offices of Mario A. Martinez, PLLC
                                       State Bar No.24013110
                                       23123 Cinco Ranch Blvd., Suite 208
                                       Katy, Texas 77494
                                       281-665-7924
                                       281-665-7929 fax
                                       www.yourtexaslawyer.biz
                                       mario@yourtexaslawyer.biz
                                       COUNSEL FOR RESPONDENTS




                                                  2
                                  CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing instrument was served upon the
attorneys of record of all parties to the above cause on this 10th day of MARCH, 2015 pursuant
to the Texas Rules of Civil Procedure and Texas Rules of Appellate Procedure.


                                                  /s/ Mario A. Martinez
                                                  Mario A. Martinez




                                              3